DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilligan et al. (US 2011/0076712).
Gilligan discloses a method for producing a sexed composition of sperm comprising non-human animal (bovine, para 62,96) sperm by identifying a subpopulation of sperm from a population of sperm in a sample fluid, the method comprising: 

defining a gating strategy (sorting/identifying X and Y bearing populations) for differentiating the subpopulation (X and Y) of sperm in the sample fluid in the population of sperm based on one or more physical characteristics (amount of DNA in each sperm, X chromasone, Y chromosome) of sperm in the population of sperm, wherein the one or more physical characteristics are identifiable within the population of sperm based in part on the dye staining (para 67), and wherein the gating strategy comprises identifying one or more desired physical characteristics (DNA in the sperm cell) of the subpopulation of sperm (either X or Y chromosome); 
measuring the one or more physical characteristics for the sperm in the population of sperm (optically measuring DNA via fluorescence from dye; para 67); 
identifying sperm in the subpopulation of sperm based on the measured one or more physical characteristics and the defined gating strategy (sorting based upon X or Y chromosome DNA amount, para 67); and 
generating the sexed composition of sperm comprising the subpopulation of sperm identified based on the measured one or more physical characteristics and the defined gating strategy (para 67, common plot used to analyze a sample of cells).  
Regarding claim 2, The method of claim 1, wherein the population of sperm in the sample fluid comprises bovine sperm (para 67).  
Regarding claim 3, The method of claim 1, wherein the sexed composition of sperm substantially comprises X chromosome-bearing sperm cells (para 67).  

Regarding claim 5, The method of claim 1, wherein the dye is Hoechst 33342 (para 95).  
Regarding claim 6. The method of claim 1, wherein the gating strategy further comprises identifying the one or more desired physical characteristics (DNA) of the subpopulation of sperm in a plot of the one or more physical characteristics of the sperm in the population of sperm (DNA is identified any plotted X vs Y in a sample). 
Regarding claim 7, Gilligan further teaches that plotting fluorescence intensity plots for live stained sperm cells dyed with Hoechst 33342 (fig. 2a,2b, para 91).  The histogram represents a high-resolution X-Y DNA measurement (para 91).  This plotting is well known in the art to show groupings of different amounts of intensity of fluorescence emitted by the X and Y sperm cells.  
Regarding claim 8-10, The method of claim 7, wherein the gating strategy further comprises marking the subpopulation of sperm in the graphic representation of the one or more physical characteristics (the X and Y sperm cells are sorted in the histogram based upon fluorescence intensity, i.e. x chromosome bearing more spermatozoa contain more DNA than Y chromosome, which results in the X chromosome binding greater amount of the fluorochrome resulting in an intensity shift as seen in a histogram).  
 Regarding claim 11, The method of claim 1, wherein a physical characteristic of the one or more physical characteristics is an amount of DNA (para 67).  


determining one or more desired physical or genetic characteristics (DNA amount to identify X or Y chromosome sex of sperm, para 67) to be present in the sexed composition of sperm; 
setting gating parameters (sexing of the sperm) for differentiating the subpopulation of sperm (X and Y chromosome) in the sample fluid in the population of sperm based on the one or more physical or genetic characteristics of sperm in the population of sperm resulting in a defined gating strategy (identifying X or Y chromosome is the strategy),
wherein the one or more physical or genetic characteristics (DNA) are identifiable within the population of sperm based in part on a dye staining (Hoechst 33342; para 95) of the population of sperm in the sample fluid with a dye (X and Y chromosome are identified via fluorescence), an87Reference No.: GENUS 20.05 CIP-CON1 Inventor's last name: Appleyard et al.Document Date: October 4, 2021wherein the gating parameters comprise marking the one or more desired physical or genetic characteristics of the subpopulation of sperm (the amount of DNA in each sperm is directly correlated to the whether the sperm has X or Y chromosome); 
measuring (optically; fluorescence) the one or more physical or genetic characteristics for the sperm in the population of sperm (DNA binds with the fluorescence dye); 

generating the sexed composition (histogram shows composition of a sample that is sorted as seen in fig. 2a-2b which identifies the number of X and Y chromosomes) of sperm comprising the subpopulation of sperm identified based on the measured one or more physical or genetic characteristics and the defined gating strategy (para 67).  
Regarding claim 13, The method of claim 12, wherein the population of sperm in the sample fluid comprises bovine sperm (para 67).  
Regarding claim 14, The method of claim 12, wherein the sexed composition of sperm substantially comprises X chromosome bearing sperm cells (para 67).  
Regarding claim 15, The method of claim 12, wherein the sexed composition of sperm substantially comprises Y chromosome bearing sperm cells (para 67).  
Regarding claim 16, The method of claim 12, wherein the dye is Hoechst 33342 (para 95).  
Regarding claim 17, Gilligan further teaches that plotting fluorescence intensity plots for live stained sperm cells dyed with Hoechst 33342 (fig. 2a,2b, para 91).  The histogram represents a high resolution X-Y DNA measurement (para 91).  This plotting is well known in the art to show groupings of different amounts of intensity of fluorescence emitted by the X and Y sperm cells.  

Regarding claim 20, the resolution of the histogram being able to identify X and Y chromosome is indication enough that the resolution is acceptable.  
Regarding claim 21, the method of claim 12, wherein the gating parameters further comprise a span distribution (see fig. 2a-2b).  
Regarding claim 22, The method of claim 12, wherein a physical or genetic characteristic of the one or more physical or genetic characteristics is an amount of DNA (the amount of DNA present is a direct correlation to identifying X or Y chromosome in the sample sperm).  
Regarding claim 23, Gilligan discloses a method for producing a sexed composition of sperm comprising non-human animal sperm (bovine, para 62, 96) by identifying a subpopulation of sperm from a population of sperm in a sample fluid, the method comprising: 
staining the population of sperm in the sample fluid with a dye (the sperm are dyed, para 67, Hoechst 33342; para 95); 
defining a gating strategy (sorting into X and Y bearing populations) for differentiating the subpopulation (X or Y chromosome) of sperm in the sample fluid in 
measuring the one or more physical characteristics for the sperm in the population of sperm (optically measuring DNA via fluorescence from dye; para 67); 
identifying sperm in the subpopulation of sperm based on the measured one or more physical characteristics and the defined gating strategy (sorting based upon X or Y chromosome DNA amount, para 67); and 
generating the sexed composition of sperm comprising the subpopulation of sperm identified based on the measured one or more physical characteristics and the defined gating strategy (para 67, common plot used to analyze a sample of cells to determine DNA amount which identifies X or Y chromosome).
Regarding claim 89Reference No.: GENUS 20.05 CIP-CON1Inventor's last name: Appleyard et al.Document Date: October 4, 202189Reference No.: GENUS 20.05 CIP-CON1Inventor's last name: Appleyard et al.Document Date: October 4, 202124, Gilligan discloses a method for defining a gating strategy for use in producing a sexed composition of sperm comprising non-human animal sperm (bovine, para 96) by identifying a subpopulation of sperm from a population of sperm in a sample fluid, the method comprising: 
determining one or more desired physical or genetic characteristics (DNA identified) to be present in the sexed composition of sperm (X or Y chromosome); 

measuring the one or more physical or genetic characteristics for the sperm in the population of sperm (optically measuring DNA via fluorescence from dye; para 67); 
identifying sperm in the subpopulation of sperm based on the measured one or more physical or genetic characteristics and the defined gating strategy (sorting based upon X or Y chromosome; DNA amount, para 67); and 
generating the sexed composition of sperm comprising the subpopulation of sperm identified based on the measured one or more physical or genetic characteristics and the defined gating strategy (para 67, common plot used to analyze a sample of cells).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797